         Case 2:18-cv-11057-WBV-DPC Document 218 Filed 05/19/21 Page 1 of 6




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF GABRIEL                                                CIVIL ACTION
LASALA, AS OWNER OF THE 2016
WORLD CAT MODEL 295CC, FOR                                              NO. 18-11057 c/w
EXONERATION FROM OR LIMITATION                                          18-11138, 19-9706
OF LIABILITY                                                            19-9798, 19-9819

                                                                        SECTION D (2)


                    THIS DOCUMENT RELATES TO ALL CASES

                                   ORDER AND REASONS

          Before the Court is Cantium, LLC’s Motion for Summary Judgment Regarding

Lack of Negligence on the Part of Cantium. 1 The Motion is opposed, 2 and Cantium,

LLC has filed a Reply. 3 After careful consideration of the parties’ memoranda, the

record, and the applicable law, the Courts denies the Motion.

    I.       FACTUAL BACKGROUND

          This case arises from a boat’s allision with a fixed platform. The instant

Motion deals largely with details regarding the platform itself. The Main Pass BE37

platform is an oil platform off the coast of Louisiana. 4 The platform has existed since

the 1960s. 5 Initially owned by Chevron, ownership was transferred to Cantium, LLC

(“Cantium”) in 2017. 6 As relevant to this dispute, the platform has at times been

modified, including to expand its size and to alter the navigational aid light (“nav-


1 R. Doc. 135.
2 R. Doc. 139 (Gabriel Lasala, as vessel owner); R. Doc. 142 (Gabriel Lasala and Rachel Lasala, in their
personal capacities).
3 R. Doc. 168.
4 R. Doc. 135-3.
5 Id.
6 See R. Doc. 135-6 at 1.
      Case 2:18-cv-11057-WBV-DPC Document 218 Filed 05/19/21 Page 2 of 6




aid”). In 2002, Chevron submitted an application to expand the platform’s size to 30’

x 36.5’. 7 In 2016, Chevron changed the nav-aid light, and submitted an application

to the United States Coast Guard for approval of the modification. 8 That application

listed a single light on the platform, and was approved by the Coast Guard. 9 The

platform has also had various regulatory inspections throughout its lifespan. For

example, the platform and the nav-aid light were inspected various times from 2013-

2018. 10

        As described in more detail elsewhere, a vessel navigated by Gabriel Lasala

allided with the Platform in the early morning hours of April 29, 2018. 11 Lasala

testified that he did not see any light on the platform. 12 Those aboard the vessel

sustained significant injuries, and this litigation ensued. 13

        Cantium now moves for summary judgment, seeking a ruling that it was not

negligent. 14 In its Motion, Cantium argues that Lasala is presumed to be at fault

under the Oregon Rule, as he navigated a moving vessel into a stationary platform.

Cantium also argues that Lasala should be presumed to be at fault based on the

Pennsylvania Rule, as Cantium contends he violated various regulations. Cantium

further contends that there is no evidence that it was negligent. Cantium states that



7 R. Doc. 139-2 at 27.
8 R. Doc. 135-5.
9 Id.
10 See R. Doc. 135-10.
11 See R. Doc. 217 (Factual Background).
12 R. Doc. 139-5 at 34-35 (“My answer is that I did not see the light and I’ve been navigating in the

Gulf of Mexico for 25 years and I have seen plenty of lights . . . I did not see any light that was lit . . .
My position is that I didn’t see a light.”).
13 See R. Doc. 1; Docket No. 19-9798, R. Doc. 1; Docket No. 18-11138, R. Doc. 1; Docket No. 19-9706, R.

Doc. 1.
14 R. Doc. 135.
      Case 2:18-cv-11057-WBV-DPC Document 218 Filed 05/19/21 Page 3 of 6




“In this matter, the issue is whether Cantium breached its duty to mark its fixed

platform with proper, functioning nav-aids.” 15 Cantium cites to various evidence

including the testimony of Marc Junot, one of the passengers on the vessel, the

testimony Inspector Jason Bowen, and the regulatory history of the platform to argue

that it was not negligent.

        In his Opposition, 16 Lasala argues that because the platform was 30’ x 36.5’,

33 C.F.R. § 67.05-1(b) required the platform to have two navigation lights, which it

indisputably did not. Lasala also argues that Cantium was negligent for failing to

have a single functioning navigational light. To support this proposition, Lasala

points to various witnesses’ testimony, in which they stated that they did not see a

light or did not see a light that worked as it should have. Gabriel Lasala (in his

personal capacity) and Rachel Lasala have also filed an Opposition making nearly

identical arguments. 17

        Cantium has filed a Reply, 18 in which it argues that it “is not clear” that 33

C.F.R. § 67.05-1(b) required the platform to have two lights, as they would be “nearly

on top of one another and would serve no purpose under the regulation.” 19 Cantium

also argues that because the platform was inspected by government agencies and

approved, the regulation cannot create a presumption of liability. Canitum also

reiterates its position that a nav-aid was on and working at the time of the allision.




15 R. Doc. 135-1 at 13.
16 R. Doc. 139.
17 R. Doc. 142.
18 R. Doc. 168.
19 Id. at 4.
      Case 2:18-cv-11057-WBV-DPC Document 218 Filed 05/19/21 Page 4 of 6




     II.      LEGAL STANDARD

           Summary judgment is appropriate where there is no genuine disputed issue as

to any material fact, and the moving party is entitled to judgment as a matter of

law. 20 When assessing whether a dispute regarding any material fact exists, the

Court considers “all of the evidence in the record but refrain[s] from making

credibility determinations or weighing the evidence.” 21                      While all reasonable

inferences must be drawn in favor of the nonmoving party, a party cannot defeat

summary judgment with conclusory allegations, unsubstantiated assertions or “only

a scintilla of evidence.” 22 Instead, summary judgment is appropriate if a reasonable

jury could not return a verdict for the nonmoving party. 23

           If the dispositive issue is one on which the moving party will bear the burden

of proof at trial, the moving party “must come forward with evidence which would

entitle it to a directed verdict if the evidence went uncontroverted at trial.” 24 The

non-moving party can then defeat summary judgment by either submitting evidence

sufficient to demonstrate the existence of a genuine dispute of material fact, or by

“showing that the moving party’s evidence is so sheer that it may not persuade the

reasonable fact-finder to return a verdict in favor of the moving party.” 25 If, however,

the nonmoving party will bear the burden of proof at trial on the dispositive issue,


20 Fed. R. Civ. P. 56; Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 247 (1986).
21 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008)

(citations omitted).
22 Id. (quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)) (internal quotation marks

omitted).
23 Delta & Pine Land Co., 530 F.3d at 399 (citing Anderson v. Liberty Lobby, Inc., 477 U.S. at 248).
24 International Shortstop, Inc. v. Rally’s, Inc., 939 F.2d 1257, 1264-65 (5th Cir. 1991).
25 Id. at 1265.
      Case 2:18-cv-11057-WBV-DPC Document 218 Filed 05/19/21 Page 5 of 6




the moving party may satisfy its burden by merely pointing out that the evidence in

the record is insufficient with respect to an essential element of the nonmoving

party’s claim. 26 The burden then shifts to the nonmoving party who must go beyond

the pleadings and, “by her own affidavits, or by the ‘depositions, answers to

interrogatories, and admissions on file,’ designate ‘specific facts showing that there

is a genuine issue for trial.’” 27

        This case is set for a bench trial. The Fifth Circuit has held that “even at the

summary judgment stage, a judge in a bench trial has the limited discretion to decide

that the same evidence, presented to him or her as trier of fact in a plenary trial,

could not possibly lead to a different result.” 28 This is because “it makes little sense

to forbid the judge from drawing inferences from the evidence submitted on summary

judgment when that same judge will act as the trier of fact.” 29

     III.   ANALYSIS

        Although the parties vigorously dispute the application of the Pennsylvania

Rule and whether Cantium violated 33 C.F.R. § 67.05-1(b), the Court need not wade

into that dispute to resolve the instant Motion. Rather, the Court need only consider

the issue as Cantium itself posed it: “In this matter, the issue is whether Cantium

breached its duty to mark its fixed platform with proper, functioning nav-aids.” 30




26 See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
27 Celotex Corp., 477 U.S. at 324 (quoting Fed. R. Civ. P. 56(e)).
28 Matter of Placid Oil Co., 932 F.2d 394, 398 (5th Cir. 1991).
29 Id.
30 R. Doc. 135-1 at 13.
      Case 2:18-cv-11057-WBV-DPC Document 218 Filed 05/19/21 Page 6 of 6




           There is sufficient evidence to create a disputed issue of material fact regarding

whether Cantium marked its fixed platform with proper, functional nav-aids. This

evidence includes the testimony of Lasala himself, 31 as well as that of Dale Presser. 32

Although Cantium cites to evidence to the contrary, a disputed issue of material fact

exists, precluding summary judgment in Cantium’s favor. 33

     IV.      CONCLUSION

           IT IS HEREBY ORDERED that the Motion for Summary Judgment is

DENIED.

           New Orleans, Louisiana, May 19, 2021.



                                                       ______________________________________
                                                       WENDY B. VITTER
                                                       UNITED STATES DISTRICT JUDGE




31 R. Doc. 139-5 at 34-35 (“My answer is that I did not see the light and I’ve been navigating in the
Gulf of Mexico for 25 years and I have seen plenty of lights . . . I did not see any light that was lit . . .
My position is that I didn’t see a light.”).
32 R. Doc. 139-10 at 8 (“[Q.] At any time during that period, before the – struck the Cantium platform,

did you ever see any lights on any platform including the Cantium Platform? A. No.”).
33 The Court notes that, though it need not reach the question of whether the Oregon Rule applies in

resolving this Motion, application of that rule would not alter the outcome when there is some evidence
Canitum was negligent. See, e.g., Combo Maritime, Inc. v. U.S. United Bulk Terminal, LLC, 615 F.3d
599, 608 (5th Cir. 2010).
